IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-83,798-03


                            EX PARTE BASILIO CRUZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2018-DCR-00222-A IN THE 107TH DISTRICT COURT
                           FROM CAMERON COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of one count of possession of marihuana and one count of

possession of cocaine and sentenced to five years’ imprisonment for each count. Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that counsel was ineffective and that law enforcement violated his Fourth

Amendment rights. Applicant does not allege facts which, if true, would entitle him to relief. Ex

parte Maldonado, 688 S.W.2d 114, 116 (Tex. Crim. App. 1985). Nevertheless, the State and trial

court recommend that Applicant be granted relief because he agreed to an illegal sentence. It is

apparent from the face of the record that Applicant is entitled to relief.
                                                                                                  2

       Relief is granted. Brady v. United States, 397 U.S. 742 (1970). The judgment in cause

number 2018-DCR-0222 in the 107th District Court of Cameron County is set aside, and Applicant

is remanded to the custody of the Sheriff of Cameron County to answer the charges as set out in the

indictment. The trial court shall issue any necessary bench warrant within ten days from the date of

this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 29, 2020
Do not publish